Name: COMMISSION REGULATION (EEC) No 1155/93 of 12 May 1993 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  foodstuff;  trade;  regions of EU Member States
 Date Published: nan

 13 . 5. 93 Official Journal of the European Communities No L 117/9 COMMISSION REGULATION (EEC) No 1155/93 of 12 May 1993 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas Annex I to Commission Regulation (EEC) No 1 724/92 (3), as amended by Regulation (EEC) No 511 /93 (4), lays down detailed rules for the application of the specific supply measures fixes the quantities of the forecast supply balance with products from the pigmeat sector which benefit from exemption from the levy on imports from third countries, or which benefit from Community aid ; Whereas, in the light of experience, these quantities should be amended to cover demand in the sector satis ­ factorily ; Article 1 Annex I to Regulation (EEC) No 1724/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . 0 OJ No L 378, 23 . 12. 1992, p. 23 , 0 OJ No L 179, 1 . 7. 1992, p. 90. (4) OJ No L 55, 6. 3 . 1993, p. 38. No L 117/10 Official Journal of the European Communities 13. 5. 93 ANNEX 'ANNEX I Forecast supply balance for die Canary Islands regarding products from the pigmeat sector for the period from 1 July 1992 to 30 June 1993 CN code Description of goods ^tonnes)' ex 0203 Meat of domestic swine, fresh or chilled 1 860 ex 0203 Meat of domestic swine, frozen 19 000 1601 00 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products 12 000 1602 20 90 Prepared or preserved livers of all animals other than geese or ducks 1 900 Other preparations or conserves containing meat or meat offal of domestic swine : 1602 41 10 Hams and cuts thereof 4 000 1602 42 10 Shoulders and cuts thereof 2 600 1602 49 Others, including mixtures 3 450'